DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 9, 11, 13, 21, 23, 25 and 31 have been amended.
Claims 1-32 as presented May 2, 2022 are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-18, 20-25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2008/0130967 A1) in further view of Bar-Aviv (US 2009/0028403 A1), Sedlack (US 2004/0025154 A1) and Kim (US 2015/0172681 A1).
Regarding claim 1, Wang teaches: A method for remote analysis of one or more medical image records, comprising: 
receiving […] a first medical image record having a first amount of data;  (the compression module running on one or more computing devices takes in a medical image file with characterizing metadata [0026]-[0027], [0041])
comparing […] the first medical image record with a standard image set to identify a similarity between the first medical image record and the standard image set; (determining if the medical image’s category matches one of the available base image sets [0041])
calculating, if the similarity is above a threshold […] between the first medical image record and the standard image set by comparing the first medical image record and the standard image set (if the medical image’s category matches one of the available base image sets, the image set is assessed; the difference between the medical image and the bases images in the computed set is determined and compressed to yield compressed difference data representing the remainder data as a compressed medical image [0041], [0004])
[…] one or more computing devices having a copy of the standard image set; (the compression module of the computing device generates base image sets for use for compression and decompression, and can transfer the compressed difference data to a computer [0026], [0041], [0004])
[…] the standard image set […] (the base image sets [0041])
[…] the standard image set […] (the base image sets [0041])
Wang does not teach:
at a workstation of a first user
at the workstation of the first user
at the workstation of the first user
analyzing, by the one or more computing devices, the first medical image record
However, Bar-Aviv in the analogous art teaches:
at a workstation of a first user (the user of the medical image analysis system which functions as a workstation [0160], [0351]) 
at the workstation of the first user (the user of the medical image analysis system which functions as a workstation [0160], [0351])
at the workstation of the first user (the user of the medical image analysis system which functions as a workstation [0160], [0351])
analyzing, by the one or more computing devices, the first […] medical image record (a system for analyzing a source medical image operating on a computer [0116], [0126], Fig. 13)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang to include a workstation of the first user and analyzing the first medical image by the computing device as taught by Bar-Aviv. The analysis of the medical image of the body organ aids in the generation of a diagnosis report containing pathological indications of the organ. Further, the user of the system may be alerted when there is an abnormal level of pathogenicity (Bar-Aviv [0158], [0344], [0266]). The workstations allow the system to operate at multiple remote locations as they are connected through a computer network to the global system (Bar-Aviv [0347]).
Wang and Bar-Aviv do not teach:
calculating a delta between the first medical image record and the standard image by comparing the first medical image record and the standard image, the delta having a second amount of data, the second amount of data being less than the first amount of data;
transferring the delta from the workstation of the first user
combining, by the one or more computing devices, the delta and the standard image; reconstructing, by the one or more computing devices, the first medical image record using the combination of the delta and the standard image to form a first reconstructed medical image record […]
the first reconstructed medical image
However, Sedlack in the analogous art teaches:
calculating a delta between the first medical image record and the standard image by comparing the first medical image record and the standard image, the delta having a second amount of data, the second amount of data being less than the first amount of data; (comparing the image to the original/base image and detecting the difference between the images; the difference is stored as a delta file [0036]-[0037])
transferring the delta from the workstation of the first user (providing the computer manufacturer the delta file and the base image from the computing station of the customer [0036]-[0037], [0040]; Fig. 2 – item 200a)
combining, by the one or more computing devices, the delta and the standard image; reconstructing, by the one or more computing devices, the first medical image record using the combination of the delta and the standard image to form a first reconstructed medical image record […] (recreating the preferred image by combining the delta file and the base image [0037]-[0038])
the first reconstructed medical image (recreating the preferred image [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang and Bar-Aviv to include calculating a delta containing less data than the first medical image record, transferring the delta from the user’s workstation and combining and recreating the first medical image and standard image to recreate a first reconstructed medical image record as taught by Sedlack. The calculation of the delta containing less data than the first medical image and the transferring of the delta allows the computer manufacturer to receive an image from a customer more efficiently (Sedlack [0003], [0037]). The creation of the reconstructed medical image provides a manner for a customer to customize the image on their computer system being ordered (Sedlack [0005]).
Wang, Bar-Aviv and Sedlack do not teach:
the first reconstructed medical image record being identical to the first medical image record; and
However, Kim in the analogous art teaches:
the first reconstructed medical image record being identical to the first medical image record; and (the restored image is identical to the original image [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang, Bar-Aviv and Sedlack to include the first reconstructed medical image being identical to the first medical image record as taught by Kim. The reconstructed medical image being identical to the first medical image record provides an image with less data for ease in storage and transmission that a radiologist can still use to make an accurate diagnosis (Kim [0042], [0046]).
Regarding claim 2, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 1 as described above. 
Wang further teaches:
wherein the first medical image record comprises one or more Digital Imaging and Communications in Medicine ("DICOM") Service-Object Pair ("SOP") Instances (the medical image is in accordance to the DICOM standard [0041])
Regarding claim 3, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 1 as described above. 
Wang further teaches:
wherein the standard image set comprises one or more standard images (one or more images in the base image set [0041], [0023])
Regarding claim 4, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 3 as described above. 
Wang does not teach:
wherein the standard image set comprises a plurality of standard images of an anatomical feature
However, Bar-Aviv in the analogous art teaches:
wherein the standard image set comprises a plurality of standard images of an anatomical feature (each one of the reference medical images depict a body organ from a common group [0027])
Regarding claim 5, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 4 as described above. 
Wang does not teach:
further comprising generating the standard image set using a plurality of images of the anatomical feature
However, Bar-Aviv in the analogous art teaches:
further comprising generating the standard image set using a plurality of images of the anatomical feature (each one of the reference medical images depict a body organ from a common group [0027]; the reference images may be composed of a time-series of 3D medical images of the depicted organ such as the heart [0268])
Regarding claim 6, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 5 as described above. 
Wang does not teach:
wherein the plurality of images comprises normal and abnormal images of the anatomical feature
However, Bar-Aviv in the analogous art teaches:
wherein the plurality of images comprises normal and abnormal images of the anatomical feature (the reference medical images depict a normal body organ [0027]; the reference image is chosen from an image database that includes accurately defined malignancies and other pathological indications [0144], [0347])
Regarding claim 8, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 1 as described above. 
Wang does not teach:
wherein comparing the first medical image record with the standard image set comprises determining that the first medical image record and the standard image set each correspond with a similar anatomical feature
However, Bar-Aviv in the analogous art teaches:
wherein comparing the first medical image record with the standard image set comprises determining that the first medical image record and the standard image set each correspond with a similar anatomical feature (the source medical image of a body organ is segmented and matched to the segmented reference medical image of a respective organ [0022]; each one of the reference medical images depict a body organ from a common group [0027])
Regarding claim 9, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 1 as described above. 
Wang does not teach:
wherein analyzing the first […] medical image record comprises determining a medical diagnosis
However, Bar-Aviv in the analogous art teaches:
wherein analyzing the first […] medical image record comprises determining a medical diagnosis (features that are extracted from the body organ of the source image are used as diagnostic markers and are used to generate a diagnostic report of describing pathological indication of the body organ [0121]-[0124], [0266])
Wang and Bar-Aviv do not teach:
the first reconstructed medical image
However, Sedlack in the analogous art teaches:
the first reconstructed medical image (recreating the preferred image [0037]-[0038])
Regarding claim 10, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 9 as described above. 
Wang does not teach:
further comprising sending an alert to the workstation of the first user if the medical diagnosis is abnormal
However, Bar-Aviv in the analogous art teaches:
further comprising sending an alert to the workstation of the first user if the medical diagnosis is abnormal (alerting the user when the pathological level of the organ depicted in the source image is abnormal [0266])
Regarding claim 11, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 1 as described above. 
Wang does not teach:
wherein analyzing the first […] medical image record comprises using an artificial intelligence ("AI") engine stored on the one or more computing devices
However, Bar-Aviv in the analogous art teaches:
wherein analyzing the first […] medical image record comprises using an artificial intelligence ("AI") engine stored on the one or more computing devices (the source medical image as the input vector and the related expert diagnosis as the answer vector are used with the supervised learning method to train the image database; the image database is used to generate new classifiers using machine learning algorithms [0348]- [0352])
Wang and Bar-Aviv do not teach:
the first reconstructed medical image
However, Sedlack in the analogous art teaches:
the first reconstructed medical image (recreating the preferred image [0037]-[0038])
Regarding claim 12, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 1 as described above. 
Wang does not teach:
further comprises sending, from the one or more computing devices and to the workstation of the first user, the analysis of the first medical image record
However, Bar-Aviv in the analogous art teaches:
further comprises sending, from the one or more computing devices and to the workstation of the first user, the analysis of the first medical image record (the system user is alerted when the source image has a priority level above a threshold by automatically sending an email, an electronic message or a pop-up window on a display device [0346]; a system for analyzing a source medical image operating on a computer [0116], [0126], Fig. 13; the user of the medical image analysis system which functions as a workstation [0160], [0351])
Claims 13 and 25 recite substantially similar limitations as those already addressed in claim 1, and, as such are rejected for similar reasons as given above. 
Claim 14 recites substantially similar limitations as those already addressed in claim 2, and, as such is rejected for similar reasons as given above. 
Claim 15 recites substantially similar limitations as those already addressed in claim 3, and, as such is rejected for similar reasons as given above. 
Claim 16 recites substantially similar limitations as those already addressed in claim 4, and, as such is rejected for similar reasons as given above. 
Claim 17 recites substantially similar limitations as those already addressed in claim 5, and, as such is rejected for similar reasons as given above. 
Claim 18 recites substantially similar limitations as those already addressed in claim 6, and, as such is rejected for similar reasons as given above. 
Claim 20 recites substantially similar limitations as those already addressed in claim 8, and, as such is rejected for similar reasons as given above. 
Claim 21 recites substantially similar limitations as those already addressed in claim 9, and, as such is rejected for similar reasons as given above. 
Claim 22 recites substantially similar limitations as those already addressed in claim 10, and, as such is rejected for similar reasons as given above. 
Claim 23 recites substantially similar limitations as those already addressed in claim 11, and, as such is rejected for similar reasons as given above. 
Claim 24 recites substantially similar limitations as those already addressed in claim 12, and, as such is rejected for similar reasons as given above. 
Regarding claim 31, Wang and Bar-Aviv teach the system of claim 30 as described above. 
Wang further teaches:
wherein the server processor is configured to […] (a computing device includes at least one processing unit [0018], [0026]-[0029])
[…] the standard image set […] (the base image sets [0041])
[…] the standard image set […] (the base image sets [0041])
Wang and Bar-Aviv do not teach:
combine the delta with second copy of the standard image and reconstruct the first medical image record by using the combination of the delta and the standard image to form a first reconstructed medical image record […] (recreating the preferred image by combining the delta file and the base image [0037]-[0038])
However, Sedlack in the analogous art teaches:
combine the delta with second copy of the standard image and reconstruct the first medical image record by using the combination of the delta and the standard image to form a first reconstructed medical image record […] (recreating the preferred image by combining the delta file and the base image [0037]-[0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang and Bar-Aviv to include combining and recreating the first medical image and standard image to create a first reconstructed medical image record as taught by Sedlack. The creation of the reconstructed medical image provides a manner for a customer to customize the image on their computer system being ordered (Sedlack [0005]).
Wang, Bar-Aviv and Sedlack do not teach:
the first reconstructed medical image record being identical to the first medical image record; and
However, Kim in the analogous art teaches:
the first reconstructed medical image record being identical to the first medical image record; and (the restored image is identical to the original image [0042])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang, Bar-Aviv and Sedlack to include the first reconstructed medical image being identical to the first medical image record as taught by Kim. The reconstructed medical image being identical to the first medical image record provides an image with less data for ease in storage and transmission that a radiologist can still use to make an accurate diagnosis (Kim [0042], [0046]).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Bar-Aviv in further view of Galperin (US 2008/0037876 A1).  
Regarding claim 7, Wang, Bar-Aviv, Sedlack and Kim teach the method of claim 1 as described above. 
Wang does not teach:
further comprising providing an alert to the user […]
However, Bar-Aviv in the analogous art teaches:
further comprising providing an alert to the user […] (alerting the user [0047])
Wang, Bar-Aviv, Sedlack and Kim do not teach:
if the similarity is below a threshold
However, Galperin in the analogous art teaches:
if the similarity is below a threshold (targeting similarities between a template defining objects of the query image and a database of images [0120], [0027]; templates with a similarity below the threshold are not considered [0129])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang, Bar-Aviv, Sedlack and Kim to include a similarity below a threshold as taught by Galperin. This provides a mathematically justified method for determining the similarity level of an object of the query image and an object classified as an example of the disease state, where matches below the threshold are disregarded (Galperin [0120]-[0121], [0127]).
Claim 19 recites substantially similar limitations as those already addressed in claim 7, and, as such is rejected for similar reasons as given above.
Claims 26-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in further view of Bar-Aviv.
Regarding claim 26, Wang teaches: A system for remote analysis of one or more medical image records, comprising:
a workstation including a processor, including a pre-processing AI engine for processing a first medical image record, and a memory storing a first copy of a standard image set; and (a computing device including at least one processing unit and memory, which stores the base image set and a compression module which compresses the medical image [0018], [0040], [0026])
[…] storing a second copy of the standard image set. (a copy of the base image set stored in computer readable media corresponding to the compressed image [0042])
Wang does not teach:
one or more computing devices operationally coupled to the workstation, the one or more computing devices including an Al engine, and an Al engine storage
However, Bar-Aviv in the analogous art teaches:
one or more computing devices operationally coupled to the workstation, the one or more computing devices including an Al engine, and an Al engine storage (the medical image systems operating on a computer functions as workstations connected to the global station via a computer network [0347], [0126]; the image database of the global station generates new classifiers using the training set and learning unit [0347], [0352]-[0355], Fig. 13; the learning system comprises a training set for using the features and related diagnosis for generating a classification of the medical image, a leaning unit to generate a classifier according to the classification and an image repository for storing the medical image associated with the classification [0118]-[0120])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Wang to include one or more computing devices including and AI engine and an AI engine storage coupled to the workstation as taught by Bar-Aviv. The workstations allow the system to operate at multiple remote locations as they are connected through a computer network to the global system. Additionally, the global station allows sharing of knowledge by sending outputs of the learning unit, thus allowing users to have access to improved or new classifiers and feature extraction functions (Bar-Aviv [0347], [0355]).
Regarding claim 27, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang further teaches:
wherein the workstation further comprises a transceiver for sending a delta to the server (the compression module may output to a computer acting as a server on a computer network [0026]; the computing device may contain communication connection to allow communication with other devices [0019])
Regarding claim 28, Wang and Bar-Aviv teach the system of claim 27 as described above. 
Wang further teaches:
wherein the delta is calculated by the pre-processing Al engine by comparing the first medical image record and the first copy of the standard image set (the compression module compresses the medical image using the base image set to yield the compressed difference data representing the compressed medical image [0026], [0004])
Regarding claim 29, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang does not teach:
wherein the workstation further comprises a graphical user interface 
However, Bar-Aviv in the analogous art teaches:
wherein the workstation further comprises a graphical user interface (the system user may input via a user interface [0160], [0158]; the user of the medical image analysis system which functions as a workstation [0160], [0351])
Regarding claim 30, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang further teaches:
wherein the one or more computing devices further comprise a server processor (the present technique is operational on computing system environments or configurations such as server computers [0018]; a computing device includes at least one processing unit and memory [0018], [0040])
Regarding claim 32, Wang and Bar-Aviv teach the system of claim 26 as described above. 
Wang does not teach:
further comprising an imaging modality operationally coupled to the workstation to send the first medical image record from the imaging modality to the workstation
However, Bar-Aviv in the analogous art teaches:
further comprising an imaging modality operationally coupled to the workstation to send the first medical image record from the imaging modality to the workstation (the medical image analysis system comprises an input unit which is connected to a medical imaging device to receive the source medical image [0081], [0152])

Response to Arguments
Regarding the rejection under 35 U.S.C. § 101 of Claims 1-32, the Examiner has considered the Applicant’s arguments and finds them persuasive. The claims integrate the judicial exception into a practical application as they are directed to improvements to other technology. Specifically, the claimed invention reduces the amount of data to be transferred to a user. Therefore, claims 1-32 are subject matter eligible because the claims do not recite an abstract idea that could be performed by methods of organizing human activity.
Regarding the rejection under 35 U.S.C. § 103 of Claim 26, the Applicant argues that the art of record does not disclose or suggest “a system for remote analysis of one or more medical image records including "one or more computing devices including an AI engine, and an AI engine storage storing a second copy of the standard image set," as recited in claim 26”.
The Examiner has considered the Applicant’s arguments; however the arguments are not persuasive. Reference Bar-Aviv teaches a computing device including an AI engine and AI engine storage. This is further clarified in paras. [349] and [352] where classifiers generated using the training set and learning unit are implemented using machine learning algorithms (it is well known that machine learning is a subset of AI). Further, the image repository stores the medical images associated with the classification as stated in paras. [0118]-[0120]. 
Wang teaches storing a second copy of the standard image set, e.g. see paragraph [0042]. The combination of Wang and Bar-Aviv teach "one or more computing devices including an AI engine, and an AI engine storage storing a second copy of the standard image set". The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Regarding the rejection under 35 U.S.C. § 103 of Claims 1-32, the Examiner has considered the Applicant’s arguments; however, these arguments are moot given the new grounds of rejection as necessitated by amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaisha Abdullah whose telephone number is (571)272-5668.  The examiner can normally be reached on Monday through Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3686                                                                                                                                                                                                        

/JOHN P GO/Primary Examiner, Art Unit 3686